IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GLEN MCGHEE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1231

SOUTHERN ASSOCIATION OF
COLLEGES AND SCHOOLS
COMMISSION ON COLLEGES,
INC.,

      Appellee.


_____________________________/

Opinion filed February 6, 2015.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Glen McGhee, pro se, Appellant.

Michael P. Dickey and Jeffrey S. Carter of Barron & Redding, P.A., Panama City,
for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.